                                                                                                  Case 2:21-cv-00926-GMN-EJY Document 9 Filed 06/09/21 Page 1 of 2



                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletree.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant Eldorado Resorts Corp.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                 UNITED STATES DISTRICT COURT
                                                                                          11                                   FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               AVRHAM INDIK,                                             Case No.: 2:21-cv-00926-GMN-EJY
                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                       Plaintiff,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                                        STIPULATION AND ORDER TO EXTEND
                                                                                               vs.                                                   TIME TO RESPOND TO PLAINTIFF’S
                                                                                          15                                                                   COMPLAINT
                                                                                               ELDORADO RESORTS CORP. d/b/a
                                                                                          16   ELDORADO DEVELOPMENT CORP.; and                                   (FIRST REQUEST)
                                                                                               DOES 1-50,
                                                                                          17
                                                                                                                       Defendants.
                                                                                          18
                                                                                                       Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Avrham Indik (“Plaintiff”) and
                                                                                          19
                                                                                               Defendant Eldorado Resorts Corp. d/b/a Eldorado Development Corp. (“Defendant”), by and
                                                                                          20
                                                                                               through their respective counsel of record, hereby request and stipulate to extend the time for
                                                                                          21
                                                                                               Defendant to respond to Plaintiff’s Complaint (ECF No. 1). Defendant’s response to Plaintiff’s
                                                                                          22
                                                                                               Complaint is currently due June 10, 2021. The parties request an extension of time up to and
                                                                                          23
                                                                                               including June 21, 2021 in which to respond as Defendant has just been retained in this case. This
                                                                                          24
                                                                                               is the parties’ first request for an extension of time.
                                                                                          25
                                                                                               ...
                                                                                          26
                                                                                               ...
                                                                                          27
                                                                                               ...
                                                                                          28
                                                                                                 Case 2:21-cv-00926-GMN-EJY Document 9 Filed 06/09/21 Page 2 of 2



                                                                                           1          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           2
                                                                                               DATED this 9th day of June, 2021.             DATED this 9th day of June, 2021.
                                                                                           3
                                                                                               WATKINS & LETOFSKY, LLP                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           4
                                                                                                                                              P.C.
                                                                                           5
                                                                                               /s/ Michael DiRenzo                            /s/ Dana B. Salmonson
                                                                                           6   Daniel R. Watkins                              Anthony L. Martin
                                                                                               Nevada Bar No. 11881                           Nevada Bar No. 8177
                                                                                           7   Michael A. DiRenzo                             Dana B. Salmonson
                                                                                           8   Nevada Bar No. 13104                           Nevada Bar No. 11180
                                                                                               8935 S. Pecos Rd., Ste. 22A                    Wells Fargo Tower
                                                                                           9   Henderson, NV 89074                            Suite 1500
                                                                                               Attorneys for Plaintiff                        3800 Howard Hughes Parkway
                                                                                          10                                                  Las Vegas, NV 89169
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                              Attorneys for Defendant
                                                                                          11

                                                                                          12
                                                                                                                                            ORDER
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                                                                      IT IS SO ORDERED.
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                          15

                                                                                          16                                                              June 9, 2021
                                                                                                                                            DATED:
                                                                                          17

                                                                                          18                                                                                              47397598.1

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
